Filed 8/26/13 P. v. Roleder CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.



              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                       (Tehama)
                                                            ----


THE PEOPLE,                                                                                  C072524

                   Plaintiff and Respondent,                                    (Super. Ct. No. NCR72455)

         v.

JACOB JOHN ROLEDER,

                   Defendant and Appellant.




         Defendant pleaded guilty to one count of inflicting corporal injury on a cohabitant,
a felony, in violation of Penal Code1 section 273.5, subdivision (a) and received
probation. When he ultimately violated probation and was sentenced, the trial court
imposed “the midterm of four years.”
         Defendant contends, and the People concede, that the trial court considered an
incorrect sentencing triad for defendant’s crime when it imposed a midterm sentence of
four years in prison for a violation of section 273.5, subdivision (a). We agree and shall
remand the matter for resentencing.




1   Further undesignated statutory references are to the Penal Code.

                                                             1
       Section 273.5, subdivision (a) provides that the punishment for infliction of felony
corporal injury on a cohabitant shall be punished by imprisonment for two, three or four
years. The written change of plea agreement and the court’s oral advisement at the time
of defendant’s plea both correctly informed defendant that the maximum penalty for the
offense of conviction was four years in prison.
       During proceedings related to defendant’s alleged probation violations, the court
several times expressed its belief that the maximum possible sentence to which defendant
was exposed by virtue of his conviction was five years. This was not correct. When it
ultimately revoked defendant’s probation and was preparing to sentence him to prison,
the court said, “I have difficulty in deciding whether it should be the mitigated term or
the midterm” and, after further discussion, announced it had “selected the midterm of
four years.”
       Because the record reflects that the trial court either misunderstood the scope of its
sentencing discretion, or failed to exercise its discretion, it abused its discretion when
sentencing defendant. (§ 1170, subd. (b); see People v. Sandoval (2007) 41 Cal.4th 825,
847-848.) We must remand the case for resentencing, at which time the trial court must
consider the appropriate triad, make its sentence choice, and place its statement of
reasons on the record. (§ 1170, subd. (b).)
                                      DISPOSITION
       The judgment is reversed and the matter is remanded for resentencing in
accordance with this opinion.

                                                       DUARTE                  , J.

We concur:

         MAURO                      , Acting P. J.


         MURRAY                    , J.


                                              2